Title: From Thomas Jefferson to Charles Willson Peale, 24 January 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Washington Jan. 24. 06.
                        
                        Th: Jefferson presents his friendly salutations to mr Peale, & acknoleging the reciept of his favor of
                            the 21st. on the subject of mr De Peyster, informs him that on the 23d. of December mr John Lyle had been nominated to
                            the Senate, approved & commissioned as Consul for the island of Curaçoa.
                    